UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-53923 KOKO LTD. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 12901 South Buttercup Lane Spokane, WA99224 (Address of principal executive offices, including zip code.) (509) 991-5761 (telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES []NO [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES []NO [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicated the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:8,420,000 as of July 29, 2010. KOKO, LTD. FORM 10-Q For the Quarter Ended June 30, 2010 TABLE OF CONTENTS Page PART I – Financial Information Item 1. Financial Information 3 Balance Sheets (Unaudited) F-1 Statements of Expenses (Unaudited) F-2 Statements of Cash Flows (Unaudited) F-3 Notes to Financial Statements (Unaudited) F-4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item 4. Controls and Procedures 8 PART II – Other Information Item 1A. Risk Factors 9 Item 2. Unregistered sales ofEquity Securities and use of Proceeds 9 Item 6. Exhibits 9 Signatures 10 Exhibit Index -2- PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS KOKO, LTD. (A Development Stage Company) Balance Sheets June 30, December 31, ASSETS CURRENT ASSETS: Cash $ $ Inventory - Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Advances from shareholder TotalLiabilities Stockholders' Equity Preferred stock, $.00001 par, 100,000,000 shares authorized, no shares issued or outstanding - - Common stock, $.00001 par, 100,000,000 shares authorized, 8,420,000 and 7,962,500 shares issued and outstanding, respectively 84 80 Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders’ Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these unaudited financial statements. F-1 -3- KOKO, LTD. (A Development Stage Company) Statements of Expenses (Unaudited) From Inception (June 19, 2007) Three Months Ended Six Months Ended Through June 30, June 30, June 30, OPERATING EXPENSES: Legal fees $ Accounting fees Office expense License and fees Professional fees Total operating expenses Net Loss $ ) $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding Basic and diluted net loss per common share $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these unaudited financial statements. F-2 -4- KOKO, LTD. (A Development Stage Company) Statements of Cash Flows (Unaudited) From Inception (June 19, 2007) Six Months Ended Through June 30, June 30, Cash Flows From Operating Activities Net Loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Common stock subscribed for services - - Changes in assets and liabilities: Inventory ) ) Accounts payable ) Total Cash (Used) by Operating Activities ) ) ) Cash Flows From Financing Activities Payment on advances from shareholders ) ) ) Advances from shareholders - - Sale of common stock to founder - - Sale of common stock - Total Cash Provided by Financing Activities ) Net Increase in Cash ) ) Cash at Beginning of Period - Cash at End of Period $ $ $ Supplemental Disclosure of Cash Flow Information Interest paid $
